Citation Nr: 0213716	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  97-20 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether an evaluation higher than 30 percent is warranted 
for post-traumatic stress disorder (PTSD) from June 28, 1996, 
to November 7, 1996.

2.  Whether an evaluation higher than 50 percent is warranted 
for PTSD from November 7, 1996, to December 8, 1998.

3.  Whether an evaluation higher than 70 percent is warranted 
for PTSD from December 8, 1998.


REPRESENTATION

Appellant represented by:	Matthew L. Clark, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
RO that granted a claim of entitlement to service connection 
for PTSD and assigned a 30 percent evaluation, effective from 
June 28, 1996.  By rating action of March 2000, the RO 
increased the evaluation for PTSD to 50 percent effective 
from November 7, 1996, and to 70 percent effective from 
December 8, 1998.  

Previously, this case was before the Board in December 1998 
when it was remanded to satisfy the veteran's request for a 
hearing before a member of the Board.  In June 1999, such a 
hearing was conducted.  In December 1999, the Board denied 
the veteran's claim of entitlement to an effective date 
earlier than June 28, 1996, for the grant of service 
connection and award of disability compensation for PTSD and 
remanded the issue of entitlement to a higher evaluation for 
PTSD.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of original 
awards.  (As noted above, the rating for service-connected 
PTSD was increased during the pendency of this appeal, which 
resulted in a "staged" rating:  30 percent from 
June 28, 1996, 50 percent from November 7, 1996, and 70 
percent from December 8, 1998.  Fenderson, supra.  Therefore, 
consideration of the PTSD claim must now include 
consideration of whether an evaluation higher than 30 percent 
is warranted from June 28, 1996, to November 7, 1996, whether 
an evaluation higher than 50 percent is warranted from 
November 7, 1996, to December 8, 1998, and whether an 
evaluation higher than 70 percent is warranted from December 
8, 1998.  Id.)


FINDINGS OF FACT

1.  From June 28, 1996, to November 7, 1996, the veteran 
experienced problems with anxiety, sleep, broad affect, 
depressed or dysthymic mood, some paranoid ideation; 
difficulties with PTSD were only moderately large in degree.

2.  From November 7, 1996, to December 8, 1998, the veteran's 
service-connected PTSD was manifested primarily by broad or 
constricted affect, depressed or dysthymic mood, sleep 
disturbances, paranoid ideation resulting in occupational and 
social impairment with reduced reliability and productivity; 
however, he did not experience symptoms to a degree that he 
experienced considerable industrial impairment or could be 
said to be deficient in most areas such as work, family 
relations, judgment, thinking, or mood.

3.  From December 8, 1998, the veteran's service-connected 
PTSD was manifested by severe occupational and social 
impairment; however, he did not experience active psychotic 
manifestations of such an extent as to produce total social 
and industrial inadaptability.  

4.  From July 15, 1999, the veteran's service-connected PTSD 
has resulted in his being demonstrably unable to obtain or 
retain employment.


CONCLUSIONS OF LAW

1.  An evaluation higher than 30 percent from June 28, 1996, 
to November 7, 1996, for PTSD is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.132 
(Diagnostic Code 9411) (1996).

2.  An evaluation higher than 50 percent from November 7, 
1996, to December 8, 1998, for PTSD is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132 (Diagnostic 
Code 9411) (1996); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.130 
(Diagnostic Code 9411) (2001).

3.  An evaluation higher than 70 percent from December 8, 
1998, to July 15, 1999, for PTSD is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132 (Diagnostic 
Code 9411) (1996); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.130 
(Diagnostic Code 9411) (2001).

4.  A 100 percent evaluation from July 15, 1999, for PTSD is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.27, 4.132 (Diagnostic Code 9411) (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  Furthermore, in cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson, 
supra.  

Before specifically addressing the question of an increased 
rating, it should be pointed out that the schedular criteria 
by which psychiatric disabilities are rated changed during 
the pendency of the veteran's appeal to the Board.  See 61 
Fed. Reg. 52,695-52,702 (Oct. 8, 1996) (effective Nov. 7, 
1996).  Therefore, adjudication of the claims for higher 
evaluations must now include consideration of both the old 
and the new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used to assign a 
rating.  Id.  (The record on appeal shows that the April 1997 
statement of the case (SOC) and the March 1998 supplemental 
statement of the case (SSOC) provided the veteran with notice 
of this change.)

Under the old rating criteria for PTSD, in effect prior to 
November 7, 1996, a 30 percent rating was assigned when there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132 (Diagnostic Code 9411) (1996).  A 50 percent rating 
was assigned when the ability to establish and maintain 
effective relationships with people was considerably impaired 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Id.  When the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, a 70 percent rating was warranted.  Id.  A 
100 percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or where 
totally incapacitating psychoneurotic symptoms bordered on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or where the veteran was demonstrably unable 
to obtain or retain employment.  Id.  Johnson v. Brown, 7 
Vet. App. 95 (1994).  In Johnson, the Court determined that 
the Secretary's interpretation that the three criteria for a 
100 percent evaluation are each independent bases for 
awarding a 100 percent rating was reasonable.  Johnson, 7 
Vet. App. at 95.  In other words, if the veteran is 
demonstrably unable to obtain or retain gainful employment, 
he is entitled to a 100 percent evaluation whether the other 
criteria have been satisfied.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court 
determined that the term "definite" in 38 C.F.R. § 4.132 was 
qualitative in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term in a manner that would quantify the degree 
of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons and bases" for 
its decision.  38 U.S.C.A. § 7104(d)(1).

In November 1993, the VA General Counsel concluded that 
"definite" was to be construed as "distinct, unambiguous, and 
moderately large in degree."  VAOPGCPREC 9-93 (Nov. 9, 1993).  
The VA General Counsel explained that the term "definite" 
represented a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  Id.  
In this regard, the Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(d)(1).  
Additionally, "mild" industrial impairment, the requirement 
for a 10 percent rating has been defined as "of moderate 
strength or intensity" and, as applied to disease, "not 
severe or dangerous."  VAOPGCPREC 9-93.  "Considerable," the 
criterion for an increased, 50 percent, rating means "rather 
large in extent or degree."  Id.  A 30 percent rating lies 
midway between a 10 percent rating and a 50 percent rating, 
implying that "definite" was meant to describe a level of 
impairment of social and industrial adaptability 
approximately midway between mild and considerable 
impairment.  Id.  

Under the new rating criteria for PTSD, effective November 7, 
1996, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2001).  A 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is assigned when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

The Board notes that the revised law pertaining to the 
evaluation of psychiatric disabilities does not allow for 
retroactive application prior to November 7, 1996.  When the 
new regulations were promulgated, the Secretary specifically 
indicated that November 7, 1996, was to be the effective date 
for the revisions.  See Schedule for Rating Disabilities; 
Mental Disorders, 61 Fed. Reg. at 52,695 (1996).  
Consequently, because it is clear from the amended 
regulations that they are not be accorded retroactive effect, 
the law prevents the application, prior to November 7, 1996, 
of the liberalizing law rule stated in Karnas.

Ordinarily, in order to give full consideration to the 
veteran's claim, the Board would review the claim under both 
the law in effect at the time that he filed the claim (the 
old criteria), and the law in effect currently (the new 
criteria).  This is true because, if the Board finds that the 
veteran is entitled to a higher rating under the old 
criteria, an effective date earlier than November 7, 1996, 
could be established for the award.  If, however, the Board 
finds that the veteran is entitled to a higher rating under 
the new criteria, but not the old, the effective date of any 
award could be no earlier than the effective date of the new 
revisions.  See 38 U.S.C.A. § 5110(g) (West 1991) ("where 
compensation . . . is . . . increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase . . . shall not be earlier than the effective date 
of the Act or administrative issue.").  See also VAOPGCPREC 
3-2000 (Apr. 10, 2000).  In the veteran's case, with respect 
to the issue of whether an evaluation higher than 30 percent 
is warranted, the Board notes that the issue is limited to 
the time frame in which only the old criteria were in effect 
- prior to November 7, 1996.  Consequently, only a discussion 
of the old criteria is required.

PTSD from June 28, 1996, to November 7, 1996

Based on a review of the record, the Board finds that an 
evaluation higher than 30 percent from June 28, 1996, to 
November 7, 1996, is not warranted under the old criteria 
because the evidence of record does not show that the 
veteran's PTSD produced more than a definite (30 percent) 
degree of impairment.  

When examined by VA in June 1996, the veteran reported being 
employed at a seasonal job.  Examination revealed that the 
veteran was cooperative and fairly groomed.  His speech was 
coherent and thoughts were goal oriented.  He denied suicidal 
or homicidal ideas.  He reported having difficulty trusting 
people.  His affect was appropriate, mood was labile, and 
cognitive functioning was grossly preserved.  PTSD was 
diagnosed.  The examiner commented that the veteran reported 
significant symptomatic levels of PSTD, including autonomic 
arousal.  The veteran had managed to maintain a fair level of 
psychosocial industrial function, but his prognosis was fair.

VA outpatient treatment reports from December 1995 to June 
1996 show that the veteran was working but had symptoms such 
as dysthymic mood, broad affect, paranoid ideation, and sleep 
disturbance.  In June 1996, he indicated that he was still 
working but that it was often very difficult for him given 
his reported emotional blunting, depressed mood, and anxiety.  
His relationship with his family was good.  

According to the evidence, although the veteran had reported 
having difficulty working given his PTSD symptoms, the 
veteran was employed.  Although he had had difficulties 
trusting people, the veteran remained married and reported a 
good relationship with his family.  Given the veteran's PTSD 
symptoms of difficulty relating to people, sleep disturbance, 
dysthymic mood, broad affect, anxiety, depressed mood, 
emotional blunting, the veteran's PTSD symptoms have resulted 
in slight to moderate impairment of social and industrial 
functioning.  

Consequently, because the veteran's PTSD has been found to 
have resulted in no more than moderate social and industrial 
impairment, this disability cannot be said to have caused 
"definite" social and industrial impairment under the rating 
criteria in effect prior to November 7, 1996.  VAOPGCPREC 9-
93 (Nov. 9, 1993) (concluding that the term "definite" 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large").  In 
the words, the evidence strongly suggests that the veteran 
retained certain essential mental and emotional capabilities 
that enabled him to function to an extent that reflects no 
more than definite impairment.  

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO and at his personal hearing.  While a 
lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his belief as to 
its current severity is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, must 
provide evidence requiring medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board concludes that the 
preponderance of the evidence is against the claim for a 
higher evaluation.  This is true throughout the period from 
June 28, 1996, to November 7, 1996.  Fenderson, supra.

PTSD from November 7, 1996, to December 8, 1998

Turning to the issue of whether an evaluation higher than 50 
percent is warranted for PTSD from November 7, 1996, to 
December 8, 1998, the Board finds that a higher evaluation is 
not warranted under either the old or new criteria.  

VA outpatient treatment reports, dated from November 1996 to 
December 1998, contain assessments of PTSD.  In November 
1996, the veteran complained of severe combat-related 
nightmares and intrusive thoughts.  He was alert and 
oriented.  His speech was relevant and coherent.  A dysthymic 
mood and broad affect were noted.  He was not suicidal or 
homicidal.  In January 1997, he continued to report increased 
depression.  He was working varying shifts, which was 
stressful to him.  He reported recent flashbacks, frequent 
intrusive thoughts, and combat-related nightmares.  Speech 
was relevant and coherent.  Paranoid ideation was noted.  His 
mood was somewhat depressed and affect was broad.  In August 
1997, the veteran reported that he was having difficulty 
reporting to work each day due to his increased 
symptomatology.  In December 1997, it was noted that the 
veteran continued to display some paranoid ideation, and he 
had an anxious mood.  The assessment was chronic PTSD.  

VA outpatient treatment reports also show that, in January 
1998, the veteran expressed some doubt as to whether he could 
continue to work due to chronic pain and PTSD symptoms.  In 
March 1998, he reported that he continued to work but that it 
was becoming more difficult.  He found himself being 
irritable with others and feeling very depressed most of the 
time.  Chronic PTSD was assessed.  In April 1998, a depressed 
mood and constricted affect were noted.  In July 1998, he 
felt that it was dangerous for him to continue working on the 
locks and dam because his concentration was so poor and he 
was prone to jumping at unexpected noises.  He discussed 
trying to retire from his job for psychiatric and physical 
reasons.  He stated that he was having increased difficulty 
sleeping due to combat-related nightmares and waking up in 
cold sweats.  His wife and daughters continued to be very 
supportive.  He did not want medication and was resistant to 
participating in a group.  Chronic PTSD was assessed.

Correspondence from a private physician, dated in May 1998, 
indicates that whenever the veteran's pain worsened from his 
knees or back, it caused the veteran to have more severe 
symptoms relative to his PTSD.  

Because the Board must consider whether the veteran would 
qualify for a rating greater than that assigned by the RO 
under either set of criteria, Karnas, supra, consideration 
under the old criteria will be undertaken first.  As noted 
above, the veteran's disability was clinically characterized 
as being chronic since at least December 1997.  Although he 
reported increased difficulty with working, he was still 
employed.  Moreover, he also reported having a very 
supportive family environment.  The Board finds these 
characterizations significant in light of the old criteria 
used to rate psychoneurotic symptomatology.  "Considerable" 
industrial impairment, the requirement for a 50 percent 
rating, has been defined as "rather large in extent or 
degree."  VAOPGCPREC 9-93, 59 Fed. Reg. 4,753 (1993).  This 
definition is meant to explain a degree of severity that is 
something worse than "moderately large" but less than 
"severe."  Id.  Taking the common understanding of these 
terms as explained in VAOPGCPREC 9-93, the Board construes 
the characterization of "moderately severe" as equating to 
"considerable" or "rather large" industrial impairment, 
but less than "severe."  Id.  No examiner has described the 
veteran's symptoms as being severely disabling, although it 
was noted that his symptoms were becoming severe, and while 
the veteran has described his symptoms as "severe," no one 
with medical expertise has adopted this characterization, and 
none of the descriptions otherwise provided in the record 
suggests greater impairment due to psychiatric symptoms.

The Board notes that the medical evidence may also be 
characterized as showing a disability picture that results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms broad affect, 
constricted affect, disturbances of mood and motivation, 
sleep impairment, and difficulty in establishing and 
maintaining effective relationships.  Such characterization 
is indicative of a 50 percent rating under the new criteria.  
Some paranoid ideation was noted and he continuously reported 
feeling depressed.  There was no evidence of hallucinations, 
delusions, or panic attacks.  However, he still had recurrent 
and intrusive distressing recollections of his service 
experiences.  Although it was noted that the veteran was 
working, a private physician in May 1998 also noted that the 
veteran's symptoms were becoming more severe.  

As to whether the veteran's service-connected PTSD rises to 
the level of 70 percent disabling, the Board finds that it 
does not.  As noted above, to receive a 70 percent rating, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2001).  In this case, the veteran 
does not have the symptomatology necessary to support such a 
rating.  He has been able to maintain personal hygiene and 
other basic activities of daily living.  Although he has 
reported near-continuos depression, he does not experience 
other symptoms characteristic of the 70 percent rating.  He 
did not report having experienced suicidal or homicidal 
thoughts, and he did not have obsessive or ritualistic 
behavior.  He has not had a history of an inability to 
control his behavior and has not had outbursts of anger or 
irritability.  Indeed, it is the criteria for the 50 percent 
rating that specifically refer to disturbances akin to those 
experienced by the veteran-problems with motivation and 
mood, difficulty in establishing and maintaining effective 
relationships, etc.  Consequently, the Board finds that the 
veteran's symptoms are more closely approximated by the 
criteria for a 50 percent rating, whether evaluating his case 
under the old or new criteria.  See 38 C.F.R. § 4.7 (2001).

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO and at his personal hearing.  As noted 
in the discussion above, a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability, but his belief as to its current severity is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, must provide evidence 
requiring medical knowledge.  Layno, 6 Vet. App. at 470; 
Grottveit, 5 Vet. App. at 92-93; Espiritu, 2 Vet. App. at 
494-95.  The Board concludes that the preponderance of the 
evidence is against the claim for a higher evaluation.  This 
is true throughout the period of time from November 7, 1996, 
to December 8, 1998.  Fenderson, supra.

PTSD from December 8, 1998

Turning to the issue of whether an evaluation higher than 70 
percent is warranted for PTSD from December 8, 1998, the 
Board finds that a higher evaluation is not warranted under 
either the old or new criteria, at least not until July 15, 
1999.

Correspondence from a VA psychologist, dated on December 8, 
1998, which reflects that the veteran had chronic, severe 
PTSD.  Symptoms of PTSD included anxiety, decreased 
concentration, depression, flashbacks, intrusive thoughts, 
irritability, sleep disturbance, and social isolation.  The 
psychologist opined that the veteran's symptoms were severe 
and significantly interfered with his daily functioning, 
especially with his ability perform his job in a safe and 
efficient manner.  Given the extent and chronic nature of the 
veteran's psychiatric symptoms, it was the psychologist's 
opinion that the veteran was unlikely able to continue 
performing his job-related duties.

A report from the veteran's former supervisor, received in 
June 2000, indicates that the veteran had been employed full 
time as a lock and dam operator until his last day on July 
15, 1999, when he was terminated due to disability 
retirement.  The former supervisor noted that the veteran had 
not lost any time from work during the 12 months preceding 
his last date of employment.  

With consideration of the medical evidence from December 8, 
1998, to July 15, 1999, that reflects increased 
symptomatology, the Board finds that the veteran's PTSD is 
best characterized by the 70 percent rating on account of 
severe impairment in social and industrial adaptability.  

As to whether the veteran's service-connected PTSD rose to 
the level of 100 percent disabling prior to July 15, 1999, 
under the old criteria, the Board finds that it did not.  The 
medical evidence does not currently show manifestations of 
his disability to such an extent as to produce total social 
and industrial inadaptability.  In fact, during this time, 
the veteran was working on a full-time basis as a lock and 
dam operator.  Even the December 1998 VA psychologist 
characterized his impairment as significant and severe, 
rather than totally disabling.  

As for whether the veteran might qualify for a 100 percent 
rating under the new criteria, the Board notes that the 
veteran did not experience PTSD symptoms to the level 
required for such a rating.  The evidence reflects that there 
was no indication that the veteran had symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, persistent danger of the veteran 
hurting herself or others, grossly inappropriate behavior, or 
has had problems with names of close relatives, her own 
occupation, or her own name.  Despite PTSD symptoms such as 
anxiety, decreased concentration, depression, flashbacks, 
intrusive thoughts, irritability, sleep disturbance, and 
social isolation, he remained able to maintain full-time 
employment until at least July 15, 1999.  Additionally, 
although the December 1998 VA psychologist indicated that the 
veteran was unlikely able to continue performing his job, 
from December 8, 1998 to July 15, 1999, he did not have 
problems to the degree required to award a total rating.  
Although his symptoms resulted in severe impairment, his 
problems did not result in the degree of impairment 
contemplated by the 100 percent rating under 38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2001).  Consequently, the 
Board finds that no more than a 70 percent rating is 
warranted under either the old or new criteria, at least not 
until July 15, 1999.

Based on the evidence, the Board finds that, with resolution 
of reasonable doubt in the veteran's favor, a grant of a 
total schedular rating for his service-connected PTSD is 
warranted under the old criteria from July 15, 1999.  The 
medical evidence, particularly a March 2000 VA examination, 
tends to show that the criteria for a 100 percent rating for 
PTSD are characteristic of the veteran's disability picture.

The medical evidence shows that, when examined by VA in March 
2000, a Global Assessment of Functioning (GAF) score of 46 
was assigned.  The diagnosis was chronic PTSD.  The examiner 
noted that the veteran's reported PTSD symptoms, frequency, 
and severity placed the veteran at a level of serious 
impairment in psychosocial functioning.  

The American Psychiatric Association's (APA's) Diagnostic and 
Statistical Manual, Fourth edition (DSM-IV) provides that a 
GAF score rates the overall psychological functioning on a 
scale of zero to 100, with zero representing the lowest level 
of functioning.  See APA's Quick Reference to DSM-IV 44, n.1 
(1994).  A GAF score of 41 to 50 suggests that the veteran's 
psychiatric disability is manifested by serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g., being unable to 
keep a job) or some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).

The Board finds the most recent descriptions of the veteran's 
functional impairment significant in light of the old 
criteria used to rate psychiatric symptomatology.  The March 
2000 VA examination report tends to support a conclusion that 
the veteran's adverse symptomatology rendered him unable to 
maintain employment.  Given clinical assessments made, the 
March 2000 GAF score, June 2000 report from the veteran's 
former supervisor indicating that he last worked on July 15, 
1999, and the increasing problems experienced by the veteran, 
the Board finds that the evidence regarding the claim for a 
higher evaluation is at least in relative equipoise.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran meets the schedular criteria for the 
100 percent rating - total social and industrial 
inadaptability.  Accordingly, an increased (100 percent) 
schedular evaluation is warranted for PTSD from July 15, 
1999, under the criteria in effect prior to November 7, 1996.

Given the award of a total rating under the old rating 
criteria, further analysis of whether a higher rating would 
be warranted under the new criteria is not necessary.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO and at his personal hearing.  While a 
lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his belief as to 
its current severity is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, must 
provide evidence requiring medical knowledge.  Layno, 6 Vet. 
App. at 470; Grottveit, 5 Vet. App. at 92-93; Espiritu, 2 
Vet. App. at 494-95.  The Board concludes that the 
preponderance of the evidence is against the claim for a 
higher evaluation from December 8, 1998, to July 15, 1999.  
Fenderson, supra.  The evidence supports the award of a total 
rating thereafter.  

The Veterans Claims Assistance Act of 2000 

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In this 
case, the RO contacted the veteran in January 2000 and 
requested him to provide evidence of any current treatment 
for PTSD within 30 days.  The RO also informed the veteran 
that he would scheduled for a VA examination in the near 
future, which was conducted in March 2000.

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by the rating actions of August 1996 and March 
2000; a SOC issued in April 1997; and supplemental statements 
of the case issued in March 1998 and January 2001, which 
informed him of the applicable law and regulations.  
Specifically, the RO notified the veteran of the development 
of his claim, the type of evidence needed to prove his claim, 
and of which evidence, if any, would be obtained by the 
veteran, and which evidence, if any, would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  These documents 
also show that VA has provided the veteran with a recitation 
of the pertinent statutes and regulations, and discussion of 
the application of each to the evidence.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In this case, however, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  The Board finds that VA has obtained all 
records from sources identified by the veteran, including his 
post-service VA and private treatment records.  Moreover, the 
veteran has been afforded VA examinations to evaluate the 
severity of his service-connected disability in January 1996 
and March 2000.  He also provided testimony before a member 
of the Board in June 1999.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions, other than that already requested of him.  
Moreover, there is no indication in the record that there is 
evidence that could be secured that would alter in the least 
the record upon which this appeal turns.  After a review of 
the evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  


ORDER

An evaluation higher than 30 percent for PTSD from 
June 28, 1996, to November 7, 1996, is denied.

An evaluation higher than 50 percent for PTSD from November 
7, 1996, to December 8, 1998, is denied.

An evaluation higher than 70 percent for PTSD from December 
8, 1998, to July 15, 1999, is denied.

A 100 percent evaluation for PTSD from July 15, 1999, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

